DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Response to Amendment
The amendment filed on 3/28/2022 has been entered. Claims 1-19 remain pending the application. 

Response to Arguments
Applicant's arguments filed on 3/28/2028 have been fully considered but they are not persuasive.
Applicant argues on pages 8-11 that previously cited art does not disclose the newly added limitations to the claims related to the ensemble order being predetermined. The newly cited sections of Mansour et al. (US20190046161, hereafter Mansour), necessitated by amendment discloses these limitations in the claims. Mansour further discloses that the randomized sequences are predetermined (Mansour, Para 46; “algorithmic selections produced in real-time or selections from one or more sets of predetermined pseudo-random sequences. For example, where selections are made from predetermined sets or tables of randomized sequences, step 52 can be a selection of a next seed in a predetermined pseudo-random sequence and step 54 can be a selection of a next entry for the selected seed”) and also discloses generating an ensemble frame ordered by angle rather than time which would be predetermined and different from the transmission sequence (Mansour, Para 45; “The ensemble is then reordered to form an angle-ordered signal 82, i.e. samples are the result of a linearly increasing plane-wave tilt angle, and hence the timing of each sample is now shuffled and thus randomized”). Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR 101652727, hereinafter Yoo and citing to the machine translation of Yoo), in view of Fadnes et al. (Fadnes et., “Robust angle-independent blood velocity estimation based on dual angle plane wave imaging,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol.62, No. 10, October 2015, pg. (1757-1767), hereafter Fadnes) and Mansour et al. (US20190046161, hereafter Mansour).
Regarding claim 1, Yoo discloses a method for generating ultrasound Doppler images, comprising the steps of:
sequentially and repeatedly transmitting a predetermined number of plane waves having different angles of incidence to an object in a predetermined transmission sequence (Yoo, Pg 5, Para 1, lines 4-5; “A predetermined number of plane waves constituting one set are sequentially transmitted to the object, and such a set of plane waves can be repeatedly transmitted to the object.”)( Yoo, Pg 5, Para 1, lines 1-5; “Also, the transceiver 110 can transmit a predetermined number of plane waves constituting one set to the object at different angles. In this case, the fact that the plane waves are transmitted at different angles means that the plane waves are transmitted so that the angles at which the plane waves are incident are different from each other, and the angles are also determined by the values stored in the ultrasound imaging apparatus 100 or by the user…”)(Yoo, Page 5, Para 2; “For example, when the number of plane waves constituting one set is four and the angles at which each plane wave is transmitted are-1, 0, 1, and 2 degrees, the transmitting and receiving unit 110 is-1 degrees and 0 degrees , 1 , and 2 plane waves are sequentially transmitted to the object.”);
receiving reflected signals from the object at different locations (Yoo, Page 5, Para 3, lines 1-3; “…the transmitting / receiving unit 110 can receive the incident frame by receiving the echo signal reflected from the object by the transmitted plane wave.”);
generating an ensemble frame by combining, among received reflected signals, a predetermined number of the incident frames among incident frames corresponding to each plane wave (Yoo, pg. 5, full para. 3, lines 2-4; “…the incidence frame is a data signal containing information on the object, acquired corresponding to each plane wave transmitted to the object, and then used in the ensemble frame generation unit 120 to synthesize the ensemble frame.”)(Yoo, pg. 5, full para. 4; “The ensemble frame generation unit 120 generates an ensemble frame for generating an ultrasonic Doppler image using an incident frame. Concretely, the ensemble frame generating unit 120 may generate an ensemble frame by combining a predetermined number of incident frames among sequential incident frames corresponding to each plane wave.”)(Yoo, Pg 5, Para 5; “…the ensemble frame generation unit 120 generates a next ensemble frame by adding incident frames of the next incident sequence of the last incident frame, excluding the first incident frame of a predetermined number of incident frames constituting the generated ensemble frame.”); and 
outputting a Doppler image generated using a plurality of ensemble frames (Yoo, Abstract; “…generating a Doppler image using a predetermined number of ensemble frames...”).
	However, Yoo does not clearly and explicitly disclose wherein the ensemble frame is generated specifically by combining a predetermined number of received reflected signals in a predetermined order not corresponding to the predetermined transmission sequence for each of positive and negative angles with respect to a reference direction facing the object and that the Doppler image that is output is specifically a vector Doppler image.
	In the same field of blood velocity estimation, Fadnes et al. teach (Fig. 1, 4, and 6) that the ensemble frame (i.e. compounded frame/image) is generated by combining a predetermined number of reflected signals for each positive and negative angles with respect to a reference direction facing the object (Fadnes, Pg 1758, Col 2, Para 1; “The compounded speckle tracking vector velocity maps were obtained by averaging the single-angle ST estimates from the two scan angles or discarding one or both estimates.”) (Fadnes, Pg 1759, Col 1, Para 1; “The concept is illustrated in Fig. 1, where segmentation maps for the two scan angles are shown in green and purple. Discarded estimates typically correspond to regions of large beam-to-flow angles. In the compounded map, only the estimates from scan angle −10° are kept in the purple region and only the estimates from scan angle +10° are kept in the green region. The blue area illustrates the overlapping area of the segmentation maps where the estimates from the two scan angles have been averaged in the final velocity estimate.”).
	Fadnes et al. further teach (Fig. 4 and 6) that a vector Doppler image is output. The vector Doppler image is shown in Fig. 6(d) as the blood flow in the carotid artery. The vector image shown in Fig. 4 is the estimated absolute velocities.
It would be obvious to one skilled in the art before the effective filing date to modify the method of Yoo to combine a predetermined number of reflected signals for each positive and negative angles with respect to a reference direction facing the object and generating a vector Doppler image in order to increase robustness of the data (Fadnes, Abstract), decrease variance between the measured velocities and the reference velocities (Fadnes, pg. 1760, right column, III. Results, A. Simulations, full para. 1, lines 8-16), and to output information corresponding to movement.
Yoo as modified by Fadnes above does not clearly and explicitly wherein the ensemble frame is generated by combining the signals in a predetermined order not corresponding to the predetermined transmission sequence.
In an analogous Doppler measurement system field of endeavor Mansour discloses wherein an ensemble frame is generated by combining signals in a predetermined order not corresponding to a predetermined transmission sequence (Mansour, Para 45; “FIG. 2D shows processing steps of a suitable clutter filter 67 that can be incorporated in the method 50A shown in FIG. 2B […] The ensemble is then reordered to form an angle-ordered signal […] hence the timing of each sample is now shuffled and thus randomized”) (Mansour, Para 45-47; discussing generation of an angle0rdered ensemble) (Mansour, Para 46; “FIGS. 2C and 2E provide another example of a useful clutter filter that includes reordering of the Doppler ensemble. [...] plurality of subsequences combine to form the overall randomized sequence 65 to form the Doppler ensemble”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo as modified by Fadnes above wherein the ensemble frame is generated by combining the signals in a predetermined order not corresponding to the predetermined transmission sequence in order to suppress clutter as taught by Mansour (Mansour, Para 45-47).

Regarding claim 2, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 1 as discussed above.
Yoo as modified by Fadnes and Mansour above further discloses generating the ensemble frame comprises: 
generating one ensemble frame by combining only data values in a region where a predetermined number of reflected signals overlap one another among the received reflected signals (Yoo, Pg 6, Para 2; “…the ensemble frame generating unit 120 may generate an ensemble frame by synthesizing only the data values of the overlapping incidence frame…”)(Yoo, claim 1), wherein a second ensemble frame temporally subsequent to a first ensemble frame is generated by reusing a set of reflected signals used in synthesis of the first ensemble frame excluding the first reflected signal in the set, and adding a reflected signal subsequent to the last reflected signal in the set (Yoo, Pg 5, Para 5; “…generates a next ensemble frame by adding incident frames of the next incident sequence of the last incident frame, excluding the first incident frame of a predetermined number of incident frames constituting the generated ensemble frame”)(Yoo, Pg 5, Para 9; “…generates the ensemble frame generating unit 120 except for the first incident frame 410-1 of the n incident frames 410-1 to 410-n constituting the first ensemble frame, N of the second incident frame set 420, that is, the first incident frame 420-1 of the second incident frame set 420, to generate a second ensemble frame 400-2 by synthesizing n incident frames.”).

Regarding claim 3, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 1 as discussed above.
Yoo does not clearly and explicitly disclose generating the ensemble frame comprises: combining reflected signals corresponding to plane waves having different angles of incidence of the positive and negative angles, the reflected signals containing information on a moving direction and velocity of the object.
However, Fadnes further discloses (Fig. 1, 6, and 8) combining reflected signals corresponding to plane waves having different angles of incidence of the positive and negative angles (Fadnes, Pg 1759, Col 2, Para 1; “The concept is illustrated in Fig. 1, where segmentation maps for the two scan angles are shown in green and purple. Discarded estimates typically correspond to regions of large beam-to-flow angles. In the compounded map, only the estimates from scan angle −10° are kept in the purple region and only the estimates from scan angle +10° are kept in the green region. The blue area illustrates the overlapping area of the segmentation maps where the estimates from the two scan angles have been averaged in the final velocity estimate.”), the reflected signals containing information on a moving direction and velocity of the object (Fadnes, Pg 1762, Col 2, Para 1; “The drop-outs and corrupted estimates are avoided for the compounded ST velocity estimates in Fig. 6(c), and the velocity direction is more consistent with the vector Doppler result shown in Fig. 6(d).”).
Figs. 6 and 8 are both show color maps (both speckle tracking and vector Doppler) indicating the velocity according to the color scale and arrows that indicate the direction of movement.
It would be obvious to one skilled in the art before the effective filing date to modify Yoo as modified by Fadnes and Mansour above to include combining reflected signals corresponding to plane waves having different angles of incidence of the positive and negative angles and including direction and velocity in the reflected signals, as taught by Fadnes in order to increase robustness of the data (Fadnes, Abstract) and decrease variance between the measured velocities and the reference velocities (Fadnes, pg. 1760, right column, III. Results, A. Simulations, full para. 1, lines 8-16).

Regarding claim 4, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 1 as discussed above.
Yoo does not clearly and explicitly disclose generating the ensemble frame comprises: synthesizing the ensemble frame using reflected signals selected from among the reflected signals in the predetermined order, regardless of a transmission/reception sequence.
However, Mansour further discloses synthesizing an ensemble frame using reflected signals selected from among reflected signals in the predetermined order, regardless of a transmission/reception sequence (Mansour, Para 45; “FIG. 2D shows processing steps of a suitable clutter filter 67 that can be incorporated in the method 50A shown in FIG. 2B […] The ensemble is then reordered to form an angle-ordered signal […] hence the timing of each sample is now shuffled and thus randomized”) (Mansour, Para 45-47; discussing generation of an angle0rdered ensemble) (Mansour, Para 46; “FIGS. 2C and 2E provide another example of a useful clutter filter that includes reordering of the Doppler ensemble. [...] plurality of subsequences combine to form the overall randomized sequence 65 to form the Doppler ensemble”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo as modified by Fadnes and Mansour above to include synthesizing the ensemble frame using reflected signals selected from among the reflected signals in the predetermined order, regardless of a transmission/reception sequence in an order not corresponding to the predetermined transmission sequence in order to suppress clutter as taught by Mansour (Mansour, Para 45-47).
 
Regarding claim 5, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 1 as discussed above.
Yoo as modified by Fadnes and Mansour above further discloses wherein a frame rate of the Doppler image is a value obtained by dividing a transmission frequency of the plane waves by the number of reflected signals used in synthesis of the ensemble frames and having different angles (Fadnes, Pg 9, Para 1-4; “(7) PRF (max) = PRF (flow)”, (pg. 8, last line), “Accordingly, The frame rate F (sac, sliding angle compounding) of the Doppler image according to the present invention can be expressed as Equation (8) below. F (sac) = PRF (flow) / N (ensembles) = PRF (max) / N (ensembles) That is, the frame rate F (sac) of the image obtained through the ultrasonic Doppler imaging apparatus 100 according to various embodiments of the present invention can be obtained by multiplying the PRF between the incident frames, that is, the transmission frequency PRF (max) Divided by the number (N (ensembles)) of the ensemble frames set… It can be seen that an ensemble frame can be generated by combining the same number of incidence frames as in the conventional angle compounding technique described above, thereby obtaining images with high resolution and sensitivity. That is, even if the number N (angles) of incident frames is increased to increase the quality of the image, the frame rate and the PRF (flow) are not reduced.”).

Regarding claim 10, Yoo discloses (Fig. 3) an apparatus to generate ultrasound Doppler images, the apparatus comprising:
a pulser (112) generating plane waves at regular intervals (Yoo, Pg 7, Para 8; “…the pulser 112 can control the transducer 111 to supply a plane wave driving signal to the conversion element included in the transducer 111 to transmit a plane wave to the object.”);
a transceiver (i.e. transceiver/ transceiving unit 110) sequentially and repeatedly transmitting a predetermined number of plane waves having different angles of incidence to an object in a predetermined transmission sequence and receiving reflected signals from the object at different locations (Yoo, Pg 5, Para 7; “The transceiving unit 110 sequentially transmits n plane waves constituting one set to the object repeatedly, receives each echo signal reflected from the object, and obtains the incident frame corresponding to each plane wave”); and
a processor (ensemble frame generation unit 120/signal processing unit 130) generating an ensemble frame by combining, among the received reflected signals, a predetermined number of incident frames among incident frames corresponding to each plane wave (Yoo, Pg 5, Para 3; “…the incidence frame is a data signal containing information on the object, acquired corresponding to each plane wave transmitted to the object, and then used in the ensemble frame generation unit 120 to synthesize the ensemble frame.”) (Yoo, Pg 5, Para 4; “The ensemble frame generation unit 120 generates an ensemble frame for generating an ultrasonic Doppler image using an incident frame. Concretely, the ensemble frame generating unit 120 may generate an ensemble frame by combining a predetermined number of incident frames among sequential incident frames corresponding to each plane wave.”) (Yoo, Pg 5, Para 5; “…the ensemble frame generation unit 120 generates a next ensemble frame by adding incident frames of the next incident sequence of the last incident frame, excluding the first incident frame of a predetermined number of incident frames constituting the generated ensemble frame”) and outputting a Doppler image generated using a plurality of ensemble frames (Yoo, Abstract; “…generating a Doppler image using a predetermined number of ensemble frames...”) (Yoo, Pg 8, Para 4; “The signal processing unit 130 may generate a Doppler image using a predetermined number of ensemble frames.”).
Yoo does not clearly and explicitly disclose wherein the ensemble frame is generated specifically by combining a predetermined number of received reflected signals in a predetermined order not corresponding to the predetermined transmission sequence for each of positive and negative angles with respect to a reference direction facing the object and that the Doppler image that is output is specifically a vector Doppler image.
	In the same field of blood velocity estimation, Fadnes discloses (Fig. 1, 4, and 6) that the ensemble frame (i.e. compounded frame/image) is generated by combining a predetermined number of reflected signals for each positive and negative angles with respect to a reference direction facing the object (Fadnes, Pg 1758, Col 2, Para 1; “The compounded speckle tracking vector velocity maps were obtained by averaging the single-angle ST estimates from the two scan angles or discarding one or both estimates.”) (Fadnes, Pg 1759, Col 2, Para 1; “The concept is illustrated in Fig. 1, where segmentation maps for the two scan angles are shown in green and purple. Discarded estimates typically correspond to regions of large beam-to-flow angles. In the compounded map, only the estimates from scan angle −10° are kept in the purple region and only the estimates from scan angle +10° are kept in the green region. The blue area illustrates the overlapping area of the segmentation maps where the estimates from the two scan angles have been averaged in the final velocity estimate.”).
	Fadnes further discloses (Fig. 4 and 6) that a vector Doppler image is output. The vector Doppler image is shown in Fig. 6(d) as the blood flow in the carotid artery. The vector image shown in Fig. 4 is the estimated absolute velocities.
It would be obvious to one skilled in the art before the effective filing date to modify the method of Yoo to include combining a predetermined number of reflected signals for each positive and negative angles with respect to a reference direction facing the object and generating a vector Doppler image, as taught by Fadnes in order to increase robustness of the data (Fadnes, Abstract), decrease variance between the measured velocities and the reference velocities (Fadnes, Pg. 1760, Col 2, Para 1), and to output information corresponding to movement.
Yoo as modified by Fadnes above does not clearly and explicitly wherein the ensemble frame is generated by combining the signals in a predetermined order not corresponding to the predetermined transmission sequence.
In an analogous Doppler measurement system field of endeavor Mansour discloses wherein an ensemble frame is generated by combining signals in a predetermined order not corresponding to a predetermined transmission sequence (Mansour, Para 45; “FIG. 2D shows processing steps of a suitable clutter filter 67 that can be incorporated in the method 50A shown in FIG. 2B […] The ensemble is then reordered to form an angle-ordered signal”) (Mansour, Para 45-47; discussing generation of an angle0rdered ensemble) (Mansour, Para 46; “FIGS. 2C and 2E provide another example of a useful clutter filter that includes reordering of the Doppler ensemble. [...] plurality of subsequences combine to form the overall randomized sequence 65 to form the Doppler ensemble”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo as modified by Fadnes above wherein the ensemble frame is generated by combining the signals in a predetermined order not corresponding to the predetermined transmission sequence in order to suppress clutter as taught by Mansour (Mansour, Para 45-47).

Regarding claim 11, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo as modified by Fadnes and Mansour above further discloses (Fig. 3, 4, and 6) wherein the processor generates one ensemble frame by combining only data values in a region where a predetermined number of reflected signals overlap one another among the received reflected signals (Yoo, Pg 6, Para 2; “…the ensemble frame generating unit 120 may generate an ensemble frame by synthesizing only the data values of the overlapping incidence frame…”) (Yoo, Claim 1), wherein a second ensemble frame temporally  subsequent to a first ensemble frame is generated by reusing a set of reflected signals used in synthesis of the first ensemble frame excluding the first reflected signal in the set, and adding a reflected signal subsequent to the last reflected signal in the set (Yoo, Pg 5, Para 5; “…generates a next ensemble frame by adding incident frames of the next incident sequence of the last incident frame, excluding the first incident frame of a predetermined number of incident frames constituting the generated ensemble frame”) (Yoo, Pg 5, Para 9; “…generates the ensemble frame generating unit 120 except for the first incident frame 410-1 of the n incident frames 410-1 to 410-n constituting the first ensemble frame, N of the second incident frame set 420, that is, the first incident frame 420-1 of the second incident frame set 420, to generate a second ensemble frame 400-2 by synthesizing n incident frames.”).

Regarding claim 12, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo does not clearly and explicitly disclose wherein the processor generates the ensemble frame by combining reflected signals corresponding to plane waves having different angles of incidence of the positive and negative angles, the reflected signals containing information on a moving direction and velocity of the object.
However, Fadnes further discloses (Fig. 1, 6, and 8) combining reflected signals corresponding to plane waves having different angles of incidence of the positive and negative angles (Fadnes, Pg 1759, Col 2, Para 1; “The concept is illustrated in Fig. 1, where segmentation maps for the two scan angles are shown in green and purple. Discarded estimates typically correspond to regions of large beam-to-flow angles. In the compounded map, only the estimates from scan angle −10° are kept in the purple region and only the estimates from scan angle +10° are kept in the green region. The blue area illustrates the overlapping area of the segmentation maps where the estimates from the two scan angles have been averaged in the final velocity estimate.”), the reflected signals containing information on a moving direction and velocity of the object (Fadnes, Pg 1762, Col 2, Para 1; “The drop-outs and corrupted estimates are avoided for the compounded ST velocity estimates in Fig. 6(c), and the velocity direction is more consistent with the vector Doppler result shown in Fig. 6(d).”).
Figs. 6 and 8 are both show color maps (both speckle tracking and vector Doppler) indicating the velocity according to the color scale and arrows that indicate the direction of movement.
It would be obvious to one skilled in the art before the effective filing date to modify Yoo as modified by Fadnes and Mansour above to include combining reflected signals corresponding to plane waves having different angles of incidence of the positive and negative angles and including direction and velocity in the reflected signals, as taught by Fadnes in order to increase robustness of the data (Fadnes, Abstract) and decrease variance between the measured velocities and the reference velocities (Fadnes, Pg 1760, Col 3, Para 1).

Regarding claim 13, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo does not clearly and explicitly disclose wherein the processor synthesizes the ensemble frame using reflected signals selected from among the reflected signals in the predetermined order, regardless of a transmission/reception sequence.
However, Mansour further discloses synthesizing an ensemble frame using reflected signals selected from among reflected signals in the predetermined order, regardless of a transmission/reception sequence (Mansour, Para 45; “FIG. 2D shows processing steps of a suitable clutter filter 67 that can be incorporated in the method 50A shown in FIG. 2B […] The ensemble is then reordered to form an angle-ordered signal”) (Mansour, Para 45-47; discussing generation of an angle0rdered ensemble) (Mansour, Para 46; “FIGS. 2C and 2E provide another example of a useful clutter filter that includes reordering of the Doppler ensemble. [...] plurality of subsequences combine to form the overall randomized sequence 65 to form the Doppler ensemble”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo as modified by Fadnes and Mansour above wherein the processor synthesizes the ensemble frame using reflected signals selected from among the reflected signals in the predetermined order, regardless of a transmission/reception sequence in an order not corresponding to the predetermined transmission sequence in order to suppress clutter as taught by Mansour (Mansour, Para 45-47).

Regarding claim 14, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo as modified by Fadnes and Mansour above further discloses wherein a frame rate of the Doppler image is a value obtained by dividing a transmission frequency of the plane waves by the number of reflected signals used in synthesis of the ensemble frames and having different angles (Yoo, Pg 8 last para – Pg 9, Para 1-4; “(7) PRF (max) = PRF (flow)”), “Accordingly, The frame rate F (sac, sliding angle compounding) of the Doppler image according to the present invention can be expressed as Equation (8) below. F (sac) = PRF (flow) / N (ensembles) = PRF (max) / N (ensembles) That is, the frame rate F (sac) of the image obtained through the ultrasonic Doppler imaging apparatus 100 according to various embodiments of the present invention can be obtained by multiplying the PRF between the incident frames, that is, the transmission frequency PRF (max) Divided by the number (N (ensembles)) of the ensemble frames set… It can be seen that an ensemble frame can be generated by combining the same number of incidence frames as in the conventional angle compounding technique described above, thereby obtaining images with high resolution and sensitivity. That is, even if the number N (angles) of incident frames is increased to increase the quality of the image, the frame rate and the PRF (flow) are not reduced.”).

Regarding claim 18, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo as modified by Fadnes and Mansour above further discloses wherein the different angles of incidence are produced through angle dependent time delay using an array transducer (Yoo, Pg 7, Para 9; “When a plurality of plane waves having mutually different angles are to be transmitted to the object, the spreader 112 causes the transducer 111 to transmit a plane wave having a different angle through a drive signal to which a delay value according to each angle is applied to the target object.”) (Yoo, Pg 7, Para 10; “The transducer 111 may comprise a plurality of conversion elements for converting an electrical signal into acoustic energy (or vice versa). The plurality of conversion elements may be in the form of a one-dimensional array or a two-dimensional array.”) (Yoo, Pg 8, Para 1; “Specifically, the beam former 113 can adjust the driving timing when the transducer 111 transmits an ultrasonic signal, and focus the ultrasonic signal to a specific position.”) (Yoo, Pg 8, Para 1; “…the beam former 113 applies a time delay in consideration of the fact that the time at which the echo signal reflected from the object reaches the transducer 111 is different, thereby focusing the echo signal and acquiring the incident frame.”).

Regarding claim 19, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo as modified by Fadnes and Mansour above further discloses wherein the reception of the reflected signals is achieved by focusing echo signals reflected from the object at different locations using an array transducer (Yoo, Pg 7, Para 10; “The transducer 111 transmits an ultrasonic wave to the object and receives an echo signal of the ultrasonic wave reflected from the object.”) (Yoo, Pg 10, Para 1; “In particular, the beam former 113 applies a time delay in consideration of the fact that the time at which the echo signal reflected from the object reaches the transducer 111 is different, thereby focusing the echo signal and acquiring the incident frame.”).

Claims 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Fadnes, and Mansour as applied to claim 1 and 10 above, and further in view of Yoo et al. (WO2013154229, hereafter, Yoo ‘229 and referring to the machine translation of Yoo ‘229).
Regarding claim 6, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 1 as discussed above.
Yoo does not clearly and explicitly disclose generating an in-phase and quadrature component through quadrature demodulation of the ensemble frame; estimating a Doppler shift frequency from the demodulated ensemble frame; and generating a vector Doppler image containing information on a moving direction and velocity of the object, the information being calculated using the estimated Doppler shift frequency.
In the same field of plane wave imaging, Yoo ‘229 discloses (Fig. 2) generating an in-phase and quadrature component through quadrature demodulation of the ensemble frame (Yoo ‘229, Pg 3, Para 5; “A quadrature demodulator for generating an in-phase component and an abnormal component from the beam focused signal.”) (Yoo ‘229, Pg 6, last para; “The generated in-phase component and the abnormal component can be used to detect the envelope and the Doppler component of the received signal.”) (Yoo, Pg 10, Para 1; “The phase of the blood flow may be calculated by obtaining the phase of the ensemble signal.”). The abnormal component corresponds to the quadrature component in the present application.
estimating a Doppler shift frequency from the demodulated ensemble frame (Yoo ‘229, Pg 7, lines 15-17; “The Doppler frequency estimator 262 estimates the average frequency in an autocorrelation method or a cross-correlation method that can calculate an average frequency of the received ultrasonic signal in an ensemble unit on a time axis.”) (Yoo ‘229, Pg 7, line 10; “…the input of the Doppler frequency estimator 262 is z (k) = i (k) + jq (k)…”) (Yoo ‘229, Pg 8, lines 13-15; “Referring to Equation 15, an autocorrelation value having a time delay of one sample of i (k) signal and q(k) signal, which are in phase and abnormal input signals, is obtained, and then the phase of the calculated autocorrelation value is obtained.”). This shows that the Doppler shift frequency is estimated from the demodulated components as they are variables in the Doppler frequency equation.
generating information on a moving direction and velocity of the object are calculated using the estimated Doppler shift frequency (Yoo ‘229, Pg 8; “A velocity calculator for calculating a blood flow velocity at an image point on a two-dimensional cross section from the in-phase component and the abnormal component.”, “…the velocity of blood flow can be measured by estimating the Doppler shift frequency fD from the received signal… when the estimated Doppler frequency fD is PRF / 2 + kHz, the average frequency estimated by Equation 15 will be -PRF / 2 + kHz. That is, if the velocity of the blood flow in the forward direction corresponds to the Doppler frequency of 1/2 or more of the pulse repetition frequency (PRF), it will be assumed that the blood flow flows in the reverse direction. This phenomenon is called velocity aliasing”). This shows that the velocity as well as the direction are calculated using the Doppler shift frequency.
It would be obvious to one skilled in the art before the effective filing date to modify Yoo as modified by Fadnes and Mansour above to include generating an in-phase and quadrature component through quadrature demodulation of the ensemble frame and estimating a Doppler shift frequency from the demodulated ensemble frame, as taught by Yoo ‘229, in order to detect the envelope and the Doppler component of the received signal (Yoo ‘229, pg. 6, last line) and to match frequency according to the time delay (Yoo ‘229, pg. 8, line 15).
It would be obvious to one skilled in the art before the effective filing date to modify Yoo as modified by Fadnes and Mansour above to include calculating the moving direction and velocity of the object using the Doppler shift frequency, as taught by Yoo ‘229, in order to match the velocity and directional information with the Doppler information (which can be shown in a Doppler vector image). 
Fadnes further discloses (Fig. 4 and 6) generating a vector Doppler image (The vector Doppler image is shown in Fig. 6(d) as the blood flow in the carotid artery. The vector image shown in Fig. 4 is the estimated absolute velocities), containing information on a moving direction and velocity of the object (Fadnes, Pg 1762, Col 2; “The drop-outs and corrupted estimates are avoided for the compounded ST velocity estimates in Fig. 6(c), and the velocity direction is more consistent with the vector Doppler result shown in Fig. 6(d).”). Figs. 6 and 8 are both show color maps (both speckle tracking and vector Doppler) indicating the velocity according to the color scale and arrows that indicate the direction of movement.
It would be obvious to one skilled in the art before the effective filing date to further modify Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above to include generating a vector Doppler image containing information on a moving direction and velocity of the object, as taught by Fadnes, in order to output information corresponding to movement.

Regarding claim 7, Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above discloses all of the limitations of claim 6 as discussed above
Yoo does not clearly and explicitly disclose estimating an average frequency of a power spectrum generated from the in-phase component and the quadrature component and calculating the moving velocity of the object from the estimated average frequency.
However, Yoo ‘229 further discloses estimating an average frequency of a power spectrum generated from the in-phase component and the quadrature component and calculating the moving velocity of the object from the estimated average frequency (Yoo ‘229, Pg 3, Para 8; “…a Doppler frequency estimator for estimating an average frequency of the power spectrum generated from the in-phase component and the abnormal (i.e. quadrature) component… the Doppler frequency estimator estimates the average frequency of the power spectrum in an autocorrelation method or cross-correlation method that can be calculated on a time axis.”) (Yoo ‘229, Pg 7, lines 20-21; “If the input of the Doppler frequency estimator 262 is z (k) = i (k) + jq (k), obtaining the average frequency of the Doppler signal is equivalent to finding the average frequency of the power spectrum of z (k).”) (Yoo ‘229, Pg 8, lines 34-35; “…the velocity of blood flow can be measured by estimating the Doppler shift frequency f .sub.D from the received signal.”). With this, because the Doppler frequency is equivalent to the average frequency of the power spectrum, the moving velocity of the object can be calculated from the estimated average frequency. 
It would be obvious to one skilled in the art before the effective filing date to modify Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above to include estimating an average frequency of a power spectrum generated from the in-phase component and the quadrature component and calculating the moving velocity of the object from the estimated average frequency, as taught by Yoo ‘229, because the estimation technique for the mean frequency has high efficiency is very important (Yoo ‘229, Pg. 11, Para 3).

Regarding claim 8, Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above discloses all of the limitations of claim 6 as discussed above 
Yoo does not clearly and explicitly disclose removing a clutter component from the generated in-phase component and quadrature component to filter only a Doppler shift component.
However, Yoo ‘229 further discloses removing a clutter component from the generated in-phase component and quadrature component to filter only a Doppler shift component (Yoo ‘229, Pg 7, lines 10-14; “The clutter filtering unit 261 removes a signal reflected from a blood vessel wall or human tissue, not a signal reflected from a blood flow (red blood cells) to be measured using a clutter filter. A clutter signal is a signal that exists in a very low band of the frequency spectrum. In this case, the clutter filter may be designed using an infinite impulse response filter. A clutter filter is necessary to reduce the error of the Doppler frequency estimation of blood flow by removing the clutter component.”).
It would be obvious to one skilled in the art before the effective filing date to modify Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above to include removing a clutter component from the generated in-phase component and quadrature component to filter only a Doppler shift component, as taught by Yoo ‘229, in order to reduce the error of the Doppler frequency estimation (Yoo ‘229, Pg. 7, line 13-14).

Regarding claim 9, Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above discloses all of the limitations of claim 6 as discussed above 
Yoo does not clearly and explicitly disclose estimating the Doppler shift frequency is performed using at least one of autocorrelation using phase shift, cross-correlation using time shift, auto-regression using an all-pole model, and eigen-decomposition using eigenvectors.
However, Yoo  ‘229 further discloses using at least one of autocorrelation using phase shift and cross-correlation using time shift (Yoo ‘229, Pg 11, Para 3; “The Doppler average frequency can be calculated from a limited number of sample data using auto-correlation using phase shift and cross-correlation using time shift.”).
It would be obvious to one skilled in the art before the effective filing date to further modify Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above to include using at least one of autocorrelation using phase shift and/or cross-correlation using time shift, in order to overcome blood flow rate limitations and increased axial resolution (cross-correlation). Auto correlation doesn’t need to be signaled as quickly and is performed of RF demodulated echo data (Yoo ‘229, Pg. 11, para 3).

Regarding claim 15, Yoo as modified by Fadnes and Mansour above discloses all of the limitations of claim 10 as discussed above.
Yoo does not clearly and explicitly disclose wherein the processor (ensemble frame generation unit 120/signal processing unit 130) generates an in-phase and quadrature component through quadrature demodulation of the ensemble frame; estimates a Doppler shift frequency from the demodulated ensemble frame; and generates a vector Doppler image containing information on a moving direction and velocity of the object, the information being calculated using the estimated Doppler shift frequency.
In the same field of plane wave imaging, Yoo ‘229 discloses (Fig. 2) generating an in-phase and quadrature component through quadrature demodulation of the ensemble frame (Yoo ‘229, Pg 10, Para 1; “A quadrature demodulator for generating an in-phase component and an abnormal component from the beam focused signal.” (pg. 3, full para. 5, lines 3-4), “The generated in-phase component and the abnormal component can be used to detect the envelope and the Doppler component of the received signal.” (pg. 6, last line), “The phase of the blood flow may be calculated by obtaining the phase of the ensemble signal.”). The abnormal component corresponds to the quadrature component in the present application.
estimating a Doppler shift frequency from the demodulated ensemble frame (Yoo ‘229, Pg 7, lines 15-17; “The Doppler frequency estimator 262 estimates the average frequency in an autocorrelation method or a cross-correlation method that can calculate an average frequency of the received ultrasonic signal in an ensemble unit on a time axis.”) (Yoo ‘229, Pg 8, lines 13-15; “…the input of the Doppler frequency estimator 262 is z (k) = i (k) + jq (k)…” (pg. 7, line 20), “Referring to Equation 15, an autocorrelation value having a time delay of one sample of i (k) signal and q(k) signal, which are in phase and abnormal input signals, is obtained, and then the phase of the calculated autocorrelation value is obtained.”). This shows that the Doppler shift frequency is estimated from the demodulated components as they are variables in the Doppler frequency equation.
generating information on the moving direction and velocity of the object are calculated using the estimated Doppler shift frequency (Yoo ‘229, Pg 8, lines 34-40; “A velocity calculator for calculating a blood flow velocity at an image point on a two-dimensional cross section from the in-phase component and the abnormal component.”, “…the velocity of blood flow can be measured by estimating the Doppler shift frequency fD from the received signal… when the estimated Doppler frequency fD is PRF / 2 + kHz, the average frequency estimated by Equation 15 will be -PRF / 2 + kHz. That is, if the velocity of the blood flow in the forward direction corresponds to the Doppler frequency of 1/2 or more of the pulse repetition frequency (PRF), it will be assumed that the blood flow flows in the reverse direction. This phenomenon is called velocity aliasing.”). This shows that the velocity as well as the direction are calculated using the Doppler shift frequency.
It would be obvious to one skilled in the art before the effective filing date to modify the processor of Yoo as modified by Fadnes and Mansour above to include generating an in-phase and quadrature component through quadrature demodulation of the ensemble frame and estimating a Doppler shift frequency from the demodulated ensemble frame, as taught by Yoo et al. ‘229, in order to detect the envelope and the Doppler component of the received signal (Yoo ‘229, pg. 6, last line) and to match frequency according to the time delay (Yoo ‘229, pg. 8, line 15).
It would be obvious to one skilled in the art before the effective filing date to further modify the processor of Yoo as modified by Fadnes and Mansour above to include calculating the moving direction and velocity of the object using the Doppler shift frequency, as taught by Yoo ‘229, in order to match the velocity and directional information with the Doppler information (which can be shown in a Doppler vector image). 
Fadnes further discloses (Fig. 4 and 6) generating a vector Doppler image (The vector Doppler image is shown in Fig. 6(d) as the blood flow in the carotid artery. The vector image shown in Fig. 4 is the estimated absolute velocities), containing information on a moving direction and velocity of the object (Fadnes, Pg 1762, Col 2, Para 1; “The drop-outs and corrupted estimates are avoided for the compounded ST velocity estimates in Fig. 6(c), and the velocity direction is more consistent with the vector Doppler result shown in Fig. 6(d). Figs. 6 and 8 are both show color maps (both speckle tracking and vector Doppler) indicating the velocity according to the color scale and arrows that indicate the direction of movement.
It would be obvious to one skilled in the art before the effective filing date to further modify the processor of Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above to include generating a vector Doppler image containing information on a moving direction and velocity of the object, as taught by Fadnes in order to output information corresponding to movement.

Regarding claim 16, Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above discloses all of the limitations of claim 15 as discussed above.
Yoo does not clearly and explicitly disclose wherein the processor (ensemble frame generation unit 120/signal processing unit 130) estimates an average frequency of a power spectrum generated from the in-phase component and the quadrature component and calculating the moving velocity of the object from the estimated average frequency.
However, Yoo ‘229 further discloses estimating an average frequency of a power spectrum generated from the in-phase component and the quadrature component and calculating the moving velocity of the object from the estimated average frequency (Yoo ‘229, Pg 3, Para 8; “…a Doppler frequency estimator for estimating an average frequency of the power spectrum generated from the in-phase component and the abnormal (i.e. quadrature) component… the Doppler frequency estimator estimates the average frequency of the power spectrum in an autocorrelation method or cross-correlation method that can be calculated on a time axis.”) (Yoo ‘229, Pg 7, lines 20-21; “If the input of the Doppler frequency estimator 262 is z (k) = i (k) + jq (k), obtaining the average frequency of the Doppler signal is equivalent to finding the average frequency of the power spectrum of z (k).”) (Yoo ‘229, Pg 8, lines 34-35; “…the velocity of blood flow can be measured by estimating the Doppler shift frequency f .sub.D from the received signal.”). With this, because the Doppler frequency is equivalent to the average frequency of the power spectrum, the moving velocity of the object can be calculated from the estimated average frequency. 
It would be obvious to one skilled in the art before the effective filing date to modify  the processor of Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above  to include estimating an average frequency of a power spectrum generated from the in-phase component and the quadrature component and calculating the moving velocity of the object from the estimated average frequency, as taught by Yoo ‘229, because the estimation technique for the mean frequency has high efficiency is very important (Yoo ‘229, pg. 11, para 3).

Regarding claim 17, Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above discloses all of the limitations of claim 15 as discussed above.
Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above further discloses wherein the processor (130) further comprises a clutter filter (Yoo, Pg 8, Para 5; “the demodulating unit 131 may include a clutter filter for removing a signal component reflected from a moving tissue such as a blood vessel wall or a heart muscle during ultrasonic transmission and reception”).
Yoo does not clearly and explicitly disclose wherein the clutter filter removes a clutter component from the generated in-phase component and the quadrature component to filter only a Doppler shift component.
However, Yoo ‘229 further discloses removing a clutter component from the generated in-phase component and quadrature component to filter only a Doppler shift component (Yoo ‘229, Pg 7, lines 10-14; “The clutter filtering unit 261 removes a signal reflected from a blood vessel wall or human tissue, not a signal reflected from a blood flow (red blood cells) to be measured using a clutter filter. A clutter signal is a signal that exists in a very low band of the frequency spectrum. In this case, the clutter filter may be designed using an infinite impulse response filter. A clutter filter is necessary to reduce the error of the Doppler frequency estimation of blood flow by removing the clutter component.”).
It would be obvious to one skilled in the art before the effective filing date to modify the clutter filter of Yoo as modified by Fadnes, Mansour, and Yoo ‘229 above to include removing a clutter component from the generated in-phase component and quadrature component to filter only a Doppler shift component, as taught by Yoo et al. ‘229, in order to reduce the error of the Doppler frequency estimation (Yoo ‘229, pg. 7, line 13-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN DENNY LI/Examiner, Art Unit 3793